Citation Nr: 1640327	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  09-44 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability, claimed as spondylosis of the thoracolumbar spine.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1985 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a low back disability.

This case was previously before the Board in November 2013.  The Board reopened the Veteran's claim for service connection for a low back disability and remanded the claim so that additional treatment records could be obtained and the Veteran could be afforded a VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

During her July 2013 Board hearing, the Veteran and her representative argued that the Veteran's complete service treatment records were not currently of record.  The Veteran testified that she spent five days in a clinic or hospital in Florida (possibly, Orlando).  She also described it as two to three days in a clinic and another two to three days in a barracks for women.  She stated she believed the clinic as on her base.  She knows that her back was injured during boot camp, and initially stated she was likely treated in June 1985.  

In the 2013 decision, the Board remanded the claim so that the RO could ensure that all available service treatment records had been obtained, specifically any clinical treatment records from June 1985.

In August 2015, the RO submitted a PIES request for any clinical records from June 1985.  Unfortunately, the Veteran's virtual record does not contain a response from PIES regarding this request.  An August 2015 response from PIES only addressed a request for Reserve records.  The virtual record also does not contain a notation that the records are unavailable.  On remand, a follow-up attempt to obtain records must be completed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records (back pain) regarding an inpatient stay at a hospital or base clinic in Florida during the Veteran's period of service from March to June 1985.  

Appropriate efforts must be made to obtain all available service treatment records/inpatient treatment records.  All attempts to procure records should be documented in the file.  If any records identified cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Thereafter, readjudicate the Veteran's claim for service connection for a low back disability.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




